Citation Nr: 0844128	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shrapnel wound of the right buttock (muscle group XVII), 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for a skin condition of 
the feet and the inside of the thighs, to include being due 
to exposure to chemical dioxins.

3.  Entitlement to service connection for gastroesophageal 
reflux, claimed as a stomach condition.

4.  Entitlement to service connection for blackouts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970; the veteran was in the Republic of Vietnam 
from November 1969 to December 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio.  In February 2008, a videoconference hearing on appeal 
was held before the undersigned, who is the Veterans Law 
Judge (VLJ) designated by the Chairman to conduct that 
hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a skin 
condition and for an increased evaluation for the residuals 
of a shrapnel wound are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in the decision portion of this 
Decision/Remand.  

2.  Although the veteran now suffers from gastrointestinal 
reflux (stomach condition), medical evidence etiologically 
linking this disability with the veteran's military service 
or any incidents therein has not been presented.  

3.  The veteran has previously suffered from blackouts.  
Nevertheless, medical evidence etiologically linking these 
blackouts with the veteran's military service or any incident 
therein has not been presented.  


CONCLUSIONS OF LAW

1.  Service connection for gastrointestinal reflux (a stomach 
condition) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for blackouts is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in November 2005.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent VA medical examinations with respect to his 
gastrointestinal reflux in June 2006.  The results of those 
exams have been included in the claims folder for review.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.

With respect to the veteran's claimed blackouts and the need 
to obtain a medical examination concerning said blackouts, 
the Board finds that such examination is not warranted under 
the applicable laws and regulations.  VA has a duty to 
provide a VA examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the contentions made by the veteran and his 
representative, that indicates the veteran now suffers from 
blackouts that may be associated with service.  Additionally, 
there is no evidence of continued symptomatology of blackouts 
from the end of the veteran's service until he experienced 
such a blackout in 1983.  As such, the standards of McLendon 
are not met in this case.  Specifically, the requirements 
listed above is not met, and therefore VA is not required to 
provide him with an examination and opinion in conjunction 
with his claim.  Id.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
in February 2008, he did provide testimony before the Board 
with respect to his respective disabilities.  With his 
testimony, the veteran described why he believed the claimed 
disorders (a stomach condition and blackouts) were related to 
service.  He also described the symptoms produced or formerly 
produced by both disorders.  The appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess 
notice via the Statement of the Case.  Because this notice 
has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

I.  Gastrointestinal Reflux (Stomach Condition)

The veteran has claimed that while he was in the military, he 
experienced problems with his stomach and his 
gastrointestinal tract.  He maintains that since that time, 
he has suffered from stomach problems that has been more 
recently diagnosed as gastrointestinal reflux.  He therefore 
asks that service connection be granted for this condition.

The veteran's service medical treatment records do confirm 
that the veteran received medical care for gastroenteritis.  
He also complained of cramps and diarrhea.  However, those 
same records do not indicate that he was actually diagnosed 
with a chronic gastrointestinal disease, disability, or 
condition.  

Approximately fourteen years after he was discharged from the 
service, the private medical records indicate that the 
veteran was being treated for a nausea and "heartburn".  
This occurred in 1982 and 1983.  Tests were accomplished but 
a diagnosis of a treatable epigastric condition was not 
given.  

In conjunction with the veteran's claim before the VA, he 
underwent a VA Compensation and Pension Exam in June 2006.  
The veteran denied vomiting, diarrhea, or regular 
constipation, or even actual current treatment for any type 
of abdominal problems.  It was noted, however, that the 
veteran did occasional experience an upset stomach related to 
anxiety.  Upon physically examining the veteran, the medical 
examiner concluded that the veteran's stomach was "normal".  
In other words, the examiner surmised that the veteran was 
not currently suffering from a disability, disease, or 
disorder of the gastrointestinal tract, including 
gastrointestinal reflux. 

Also accomplished in June 2006 was an "upper GI study".  
The results revealed minimal gastroesophageal reflux.  Yet, 
the endocrinologist, after reviewing all of the veteran's 
claims folder including the veteran's military medical 
treatment records, found that there was no relationship 
"between remote gastroenteritis and minimal gastroesophageal 
reflux."  Hence, none of the doctors that examined the 
veteran etiologically linked any of the found condition of 
the gastrointestinal tract with the veteran's military 
service or any condition he received treatment for while he 
was in service.

Nevertheless, the veteran has continued to assert that he 
suffers from a stomach condition that is related to his 
military service.  Neither he nor his representative has 
proffered medical documents that would substantiate or even 
suggest that there is an etiological relationship between the 
claimed disability and the veteran's military service.  
Additionally, the veteran and his representative have not 
provided medical documents that would substantiate their 
assertions that the veteran now suffers from an actual 
disability that is the residual of a condition the veteran 
was treated for while he was in service.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state that he has 
an actual disability nor can he etiologically link a current 
disorder with his military service.  Thus, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran has been diagnosed by a VA endocrinologist as 
suffering from gastroesophageal reflux, credible medical 
evidence etiologically linking this condition, or any other 
claimed stomach disorder, with the veteran's military service 
or to any incidents therein or to any acute condition that he 
received treatment for while in service has not been 
presented.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp 2008); 38 
C.F.R. § 3.102 (2009).  The veteran's claim is thus denied.



II.  Blackouts

The veteran has also asked that service connection be granted 
for blackouts.  He maintains that he has suffered from 
blackouts since service and while he may not experience them 
everyday, they occur frequently enough that he believes that 
they are somehow related to his military service.  

A review of the veteran's service medical records indicates 
that the veteran was not treated for blackouts or similar 
events while he was in service.  It is not until January 
1983, thirteen years after he was discharged, that the 
veteran suffered from a blackout.  Moreover, the private 
medical evidence suggests that the blackout was due to 
alcohol consumption and not a physical ailment or condition 
that might be related to or caused by service or a service-
connected disability.  The Board further notes that the 
veteran's most recent medical treatment records do not show 
recurrent episodes of blackouts.  

The veteran and his representative have insinuated that the 
information provided by the veteran support his assertions.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  However, 
the veteran has not shown, nor has he claimed, that he is 
qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
his opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, they are 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In other words, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
does suffers blackouts that are the result of or related to 
his military service or to a service-connected disability.  
In the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a 
verifiable current diagnosis involving blackouts has not been 
given or obtained.  Without such a diagnosis, entitlement to 
service connection may not be established.  The Board finds 
therefore that there is not sufficient evidence to place the 
evidence in equipoise as to whether the veteran now suffers 
from blackouts related to his military service or to another 
service-connected disability.  On the basis of these findings 
and following a full review of the record, the Board 
concludes that the record does not show that the veteran 
currently suffers from said condition related to his military 
service, and service connection is not warranted.  The 
veteran's claim is thus denied.


ORDER

1.  Entitlement to service connection for gastroesophageal 
reflux, claimed as a stomach condition, is denied.

2.  Entitlement to service connection for blackouts is 
denied.  


REMAND

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the Court found 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The claim before the Board involving the 
veteran's gunshot wound injury does not stem from an initial 
grant of service connection; hence, Vasquez is applicable to 
this claim.  Yet, the veteran has not been afforded notice 
which complies with the Court's ruling in Vasquez.  
Accordingly, such notice should be issued prior to further 
adjudication of the veteran's claim.

The other issue on appeal involves a skin condition of the 
feet and the inside of the thighs.  The record suggests that 
the veteran may have experienced a skin disorder involving 
the inner thighs and feet since service.  He has claimed that 
he has received lotions and over-the-counter medications to 
combat said skin condition and that he has received both 
private and VA treatment for this condition.  The duty to 
assist includes the duty to conduct a thorough and 
contemporaneous examination of the veteran.  A review of the 
record reveals that the veteran has not undergone a 
dermatological examination in order to determine whether the 
veteran now suffers from a skin disability affecting the feet 
and inner thighs and the etiology of such a condition.  The 
Board believes that such an examination should be 
accomplished prior to the issuance of a determination on this 
issue.  Such an examination will provide additional medical 
information that should answer the veteran's contentions.

The veteran's gunshot residuals have been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5317 (2008).  The rating 
criterion specifically addresses range of motion and 
weakness.  It does not, however, cover scars or nerve damage.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  Because a 
thorough discussion of the applicability of Esteban has not 
been accomplished, i.e., the RO/AMC must discuss and decide 
whether the veteran is separately entitled to ratings for 
nerve involvement and the residual scar, and as such, the 
claim must be remanded for additional development and 
adjudication.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO/AMC must issue an appropriate 
duty to assist letter, which is compliant 
with the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and it should review the entire 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2008)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the increased evaluation issue on appeal.

2.  The AMC/RO should arrange for a 
dermatological examination by a medical 
doctor; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera.  The purposes of 
this examination is to determine whether 
the veteran now suffers from a skin 
condition of the feet and inner thighs, 
and whether any found skin disability is 
etiologically related to the veteran's 
military or to exposure to chemical 
dioxins.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
disabilities found.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or to his service in general or to 
exposure to chemical dioxins.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should schedule the 
veteran for a muscle examination of his 
right buttock (muscle group XVII); said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The examiner or examiners should be 
prepared to provide comments with respect 
to the orthopedic, dermatological, and 
neurological aspects of the veteran's 
right buttock injury.  The RO/AMC should 
request that the examiner render 
diagnoses of all current symptoms and 
manifestations produced by the residuals 
of a gunshot wound of the right buttock, 
and provide a complete rational for all 
conclusions reached.  The examiner must 
specifically note that he or she has 
reviewed the entire claims folder, 
including all medical evidence obtained 
via this remand.

a.  Orthopedic Portion of the 
Examination.

(1)  The veteran's right hip should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the hip.

(2)  The examiner should determine 
whether the right hip exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

b.  Neurological Portion of the 
Examination.

(1)  The examiner should describe any 
neurological deficits caused by the right 
buttock injury.  This should include a 
detailed assessment of functioning of the 
right buttock and right hip.  The doctor 
should comment on the extent of 
paralysis, if any, in the appellant's 
right hip and lower extremity and whether 
such paralysis is a residual of the 
service-connected gunshot wound 
residuals.

(2)  The examiner should indicate which, 
if any, of the nerve groups itemized in 
the VA Schedule for Rating Disabilities 
are affected, if any, by the right 
buttock disability.  38 C.F.R. Part 4 
(2008).

(3)  For each affected nerve or nerve 
group (if any), the examiner should 
indicate whether the paralysis is 
complete or incomplete; if the paralysis 
is incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of the 
incomplete paralysis, noting such 
relevant factors as strength and 
incoordination.

(4)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2008).

c.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all scars produced 
by the gunshot residuals.  Unretouched 
color photographs of the right buttock 
should be accomplished and those 
photographs should be included in the 
claims folder for further review.  
Additionally, the written findings should 
include information about whether the 
scar or scars:

(1)  is/are tender and painful, if 
superficial;

(2)  is/are poorly nourished with 
repeated ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), 
is/are the size of an area or areas: 
exceeding 6 square inches (38 square cm), 
or exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5)  is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  is/are superficial and painful on 
examination; and,

(7)  has/have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  
The RO/AMC is reminded that it must determine whether 
separate ratings may be assigned for the shotgun residuals in 
accordance with Esteban.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


